 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY DALE HINES,                                  No. 2:98-cv-0784-TLN-EFB DP
12                       Petitioner,
13           v.                                         DEATH PENALTY CASE
14    RONALD DAVIS,                                     ORDER
15                       Respondent.
16

17          Petitioner is a state death-row prisoner seeking a writ of habeas corpus under 28 U.S.C.

18   § 2254. He requests to file certain documents under seal. ECF No. 355.

19          Local Rule 141 governs requests to seal documents. E.D. Cal. L.R. 141. That rule

20   provides that documents may be sealed by order of the court upon the showing required by law.

21   L.R. 141(a). It requires the party making the request to “set forth the statutory or other authority

22   for sealing, the requested duration, the identity, by name or category, of persons to be permitted

23   access to the other documents, and all other relevant information.” L.R. 141(b).

24          The “showing required by law” referred to by Rule 141 is a high one. The court operates

25   under a strong presumption in favor of access to court records. Ctr. for Auto Safety v. Chrysler

26   Group, LLC, 809 F.3d 1092, 1096 (2016). Accordingly, a party seeking to file something under

27   seal must present “compelling reasons” supporting the request. Id. The compelling reasons

28   standard requires the court to: (1) find a compelling reason supporting sealing the record and (2)
                                                        1
 1   articulate the factual basis for doing so, without relying on hypothesis or conjecture. Id. at 1096-
 2   97. The court must conscientiously balance the competing interests of the public and the party
 3   who wishes to keep the documents private. Id. at 1097. “What constitutes a ‘compelling reason’
 4   is ‘best left to the sound discretion of the trial court.’” Id. (quoting Nixon v, Warner Commnc’ns,
 5   Inc., 435 U.S. 589, 599 (1978)). Some examples, however, are: (1) records that could be used to
 6   gratify private spite or promote public scandal; (2) records containing libelous statements; and (3)
 7   records that contain business information that could be used to harm a litigant’s competitive
 8   standing. Id.
 9           Petitioner seeks to file under seal 35 pages consisting of a funding request for expert
10   assistance under 18 U.S.C. § 3006A(e) and 18 U.S.C. § 3559(f). Petitioner argues that the
11   documents should be sealed because § 3006A authorize that funding requests may be made ex
12   parte and § 3599(f) provides that “[n]o ex parte proceeding, communication, or request may be
13   considered pursuant to this section unless a proper showing is made concerning the need for
14   confidentiality.” Petitioner states that the funding request relies on attorney-client
15   communications that are privileged and attorney work-product that is confidential. Respondent
16   does not oppose the request to seal.
17           The court finds that petitioner has shown compelling reasons to seal the documents, and
18   his April 17, 2019 request to seal documents is therefore GRANTED. Petitioner’s counsel shall
19   follow the procedure provided by Eastern District of California Local Rule 141(i) to submit the
20   documents to the Clerk. The Clerk shall then file the documents under seal, accessible only to the
21   court and petitioner’s counsel.
22           The court’s order regarding the request for funding is filed under seal concurrently with
23   this order.
24           So ordered.
25   DATED: May 30, 2019.
26

27

28
                                                        2
